Citation Nr: 0104297	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
leg injury, to include a left knee disorder.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.

In December 1999, the veteran and his wife testified at an RO 
hearing.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  An unappealed January 1984 RO decision determined that no 
new and material evidence had been submitted to reopen his 
claim for service connection for residuals of a left leg 
injury.

3.  Evidence added to the record since the January 1984 RO 
decision is of sufficient significance that it must be 
considered to decide fairly the merits of the veteran's claim 
for service connection for residuals of a left leg injury, to 
include a left knee disorder.


CONCLUSIONS OF LAW

1.  The RO's unappealed January 1984 decision, denying a 
claim for service connection for residuals of a left leg 
injury, to include a left knee disorder, became final.  38 
U.S.C.A. §§ 5108, 7105(b) (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a left leg injury, to include a left knee 
disorder.  38 U.S.C.A. § 5108  (West 1991); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
residuals of a left leg injury, to include a left knee 
disorder.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett v. Brown, 83 
F.3d 138, 1383-84 (Fed. Cir. 1996).

By a September 1954 rating decision, the RO denied the 
veteran's original claim for service connection for residuals 
of chest and left leg injuries from an in-service jeep 
accident, noting that the veteran's discharge and September 
1954 VA examinations did not show any residuals of the 
injuries sustained during service.  The veteran did not 
appeal the decision and it became final.  In an February 1955 
rating decision, the RO granted service connection for a 
duodenal ulcer based on a recent hospitalization and noted 
that the hospital report did not show any residuals of the 
chest and left leg injuries and the previously denied claim 
was not reopened.  The veteran did not appeal the decision 
and it became final.  In November 1956, the RO reopened the 
veteran's claim for service connection for left leg and knee 
disorders; the new and material evidence considered at that 
time consisted of a private medical statement dated in 
October 1956 which, in essence, indicated that the veteran 
was suffering from a post phlebitic condition of the left 
leg, low-grade causalgia of the left leg and an internal 
semilunar cartilage injury.  The RO denied the veteran's 
claim on the merits, noting that a November 1956 VA 
examination report showed no left leg or knee disability.  
The veteran was advised of his appellate rights the same 
month.  The veteran submitted a December 1956 buddy 
statement, which indicated that he had been injured in an 
accident, and a photograph of the veteran taken while he was 
hospitalized in January 1954 was associated with that 
evidence, along with a newspaper article relating to the jeep 
accident.  In a January 1957 rating decision, the RO 
determined that this evidence was not new and material since 
the veteran apparently had made a complete recovery from the 
accident; it was noted that the recent VA examination report 
showed no residuals of a left leg injury, and the RO denied 
the veteran's application to reopen the claim.  

The veteran filed additional applications to reopen his claim 
of service connection for residuals of a left leg injury.  In 
an April 1957 rating decision, the RO held that new and 
material evidence had not been submitted with respect to the 
veteran's claim for entitlement to service connection for a 
left leg disorder, noting that a March 1957 outpatient 
treatment record revealed no left calf pathology, and the 
previously denied claim was not reopened.  In a February 1958 
rating decision, the RO held that new and material evidence 
had not been submitted for a left knee disorder, noting that 
January 1958 X-rays were negative and an outpatient treatment 
record showed no limitation of motion in any joints, no 
swelling, no atrophy, no tenderness and no pain, and the 
previously denied claim was not reopened.   The veteran did 
not file notices of disagreement to the 1957 and 1958 RO 
decisions.   

In a January 1984 rating decision, the RO again determined 
that the veteran had failed to submit new and material 
evidence to reopen a claim for service connection for 
residuals of a left leg injury.   The veteran did not file a 
notice of disagreement.

Since the veteran did not file a timely notice of 
disagreement with the September 1954, February 1955, November 
1956, January and April 1957, February 1958 and January 1984 
RO decisions, those actions became final and are not subject 
to revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a).  In order to reopen his claim, the 
veteran must present or secure new and material evidence with 
respect to the claim, which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The provisions of 
section 5108 require consideration of all evidence since the 
last final denial in order to determine whether the claim 
must be reopened and readjudicated on the merits.  See Evans 
v. Brown, 9 Vet. App 273, 282-83 (1993); Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  Hence, the dispositive issue 
in this case is whether new and material evidence has been 
submitted since the January 1984 RO decision that would 
permit the reopening of the claim for service connection for 
residuals of a left leg injury, to include a left knee 
disability.

In April 1999, the veteran requested that his claim for 
service connection for a left leg injury, to include a left 
knee disorder, be reopened.  In a rating decision issued in 
July 1999, the subject of this appeal, the RO again held that 
new and material evidence had not been submitted in regard to 
the veteran's claim for service connection for a left leg 
injury (left knee disorder) and the previously denied claim 
was not reopened.  The veteran perfected an appeal of this 
rating decision.  He and his wife testified at an RO hearing 
in December 1999. 

At a December 1999 RO hearing, the veteran indicated that he 
was hospitalized in January 1954 for chest and left leg 
injuries suffered as a result of a jeep accident.  He stated 
that his left leg swells and aches and that his left knee 
gives out and maintained that he had had ongoing problems 
with his left leg since discharge.  The veteran indicated 
that the January 1954 jeep accident caused permanent damage 
to his left calf.  He further testified that, in April 1999, 
a private physician stated that he could not ascertain 
whether the veteran's arthritic disorder was related or 
unrelated to his service injury and that he was considering 
having arthroscopic surgery on his knee. 

Following the June 1999 rating decision, the provisions of 
38 U.S.C.A. § 5107 were substantially revised by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  As the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
former provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).    

The Board notes, however, that the provisions of the VCAA did 
not require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented as 
described in 38 U.S.C.A. § 5108. 

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for residuals of a left leg 
injury, to include a left knee disorder.  See 38 U.S.C.A. 
§§ 5108, 7105(b); 38 C.F.R. § 3.156(a).

At the time of the January 1984 RO decision, the evidence of 
record included: the veteran's service medical records; 
private medical opinions and treatment records dated in June 
1954, October 1956, March 1957 and January 1958; a December 
1954/January 1955 private hospital report, showing treatment 
for a disease not at issue; September 1954, November 1956, 
January 1958 and November 1983 VA examination reports; a 
December 1956 buddy statement enclosing a 1954 newspaper 
article and photograph of the veteran in the hospital after 
the 1954 accident; a September 1983 private medical statement 
regarding the veteran's ulcer disease; and various statement 
from the veteran and his parents.
The evidence associated with the claims file after the 
Board's January 1984 decision includes: private X-ray reports 
and inpatient and outpatient treatment records from Altru 
Health System from December 1984 to June 2000; VA inpatient 
and outpatient medical records from September 1999 to April 
2000; a December 1999 hearing transcript; a December 1999 
statement from the veteran's wife; and various statements 
from the veteran. 

The Board finds that some of the evidence added to the record 
since the January 1984 RO decision is of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for residuals of a left leg injury, to include a 
left knee disorder.  Of special significance is a diagnosis 
of arthritis in April 1999 and VA treatment records showing 
that the veteran underwent arthroscopic surgery for a 
degenerative torn left medial meniscus in April 2000.  The 
Board concludes that the fact that the veteran has now been 
diagnosed with a left knee disorder is sufficient to reopen 
the veteran's claim for service connection for residuals of a 
left leg injury, to include a left knee disorder, as prior 
final RO decisions denying the veteran's claim and 
applications to reopen claims were essentially based upon a 
finding of an absence of medical evidence of a current left 
leg disability.  However, as there is no medical evidence of 
a nexus between a current left leg or knee disability and 
service, and as the RO denied the veteran's application to 
reopen his claim, the reopened claim must be remanded to the 
RO for a de novo adjudication after the RO undertakes any 
indicated development.

Based on the new and material evidence submitted, the Board 
finds that the veteran's claim for service connection for 
residuals of a left leg injury, to include a left knee 
disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence sufficient to reopen the claim for 
service connection for residuals of a left leg injury, to 
include a left knee disorder, has been submitted and the 
claim is reopened; the appeal is allowed to this extent only 
and is subject to further action as discussed below.
REMAND

New and material evidence having been submitted to reopen the 
claim for service connection for residuals of a left leg 
injury, to include a left knee disorder, the claim is 
REMANDED for de novo review.

The RO should also determine if any additional VA or non-VA 
treatment records are available, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for residuals of his left leg 
injury.  After obtaining any necessary 
authorization(s) from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. 
§ 3.159 (2000).

2.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether entitlement to service 
connection for residuals of a left leg 
injury, to include a left knee disorder, 
is warranted.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure due process and to 
ensure that an adequate record is available for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant and his representative have the right to 
submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



